         Case 2:20-cv-00250-BSM Document 2 Filed 01/25/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

WESLEY JONES                                                                   PLAINTIFF

v.                         CASE NO. 2:20-CV-00250-BSM

COTTON, Officer,
Lake Village Police Department                                               DEFENDANT

                                          ORDER

       Wesley Jones has neither paid the civil filing fee nor filed an application to proceed

in forma pauperis. The clerk is directed to mail Jones an application to proceed IFP.

       Jones has thirty days from the date of this order to pay the full filing fee of $402 or

to file a completed IFP application, or the case will be dismissed without prejudice.

       IT IS SO ORDERED this 25th day of January, 2021.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
